Appeal by the defendant from (1) two judgments of the Supreme Court, Queens County (Thomas, J.), both rendered October 12, 1993, convicting him of robbery in the first degree under Indictment No. 855/93 and robbery in the first degree under Indictment No. 856/93, upon his pleas of guilty, and imposing sentences, and (2) two judgments of the same court (Chetta, J.), both rendered October 14, 1993, convicting him of attempted criminal sale of a controlled substance in the third degree under Indictment No. N11707/ 92 and attempted criminal sale of a controlled substance in the third degree under Indictment No. N12136/92, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
By pleading guilty to robbery in the first degree in satisfaction of Indictment No. 855/93 before the court rendered a decision on those branches of his pretrial motion which were to suppress evidence relating to that indictment, the defendant forfeited appellate review of any suppression issues relating thereto (see, People v Fernandez, 67 NY2d 686, 688; People v Corti, 88 AD2d 345).
*774The defendant’s remaining contentions are without merit. Pizzuto, J. P., Joy, Friedmann and Goldstein, JJ., concur.